 1                                                                     The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT FOR THE
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
10 UNITED STATES OF AMERICA,                                    CASE NO. CR19-173 RSM
11                                                              ORDER CONTINUING STATUS
                                     Plaintiff,
                                                                CONFERENCE
12
                             v.
13
14   LIOBANY SERRANO LUNA,
15
                                     Defendant.
16
17
18           THIS COURT having considered the record in this matter, the parties’ positions as
19 stated in the status hearing held April 27, 2021, and the General Orders of the United States
20 District Court for the Western District of Washington addressing measures to reduce the
21
     spread and health risks from COVID-19, incorporated herein by reference, hereby FINDS as
22
     follows:
23
             1. In light of the recommendations made by the Centers for Disease Control and
24
                 Prevention (CDC) and Public Health for Seattle and King County regarding social
25
                 distancing measures required to stop the spread of COVID-19, it is not possible at
26
                 this time to proceed with a jury trial.
27
28

      Order Continuing Status Conference                                         UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
      United States v. Liobany Serrano Luna, CR19-173 RSM - 1                     SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
 1
            2. Due to the conditions of the pandemic, the Court’s most recent General Order
 2
                continues most criminal jury trials through at least June 30, 2021. See General
 3
                Order 04-21. The Court anticipates that this District will begin the process of
 4
                resuming criminal jury trials on May 17, 2021. Although there is a significant
 5
                backlog of criminal cases waiting to proceed to trial, this case would likely be
 6
                prioritized for a trial date in June or July based on its age and the defendant’s
 7
 8              custody status.

 9          3. On February 17, 2021, attorney Nicholas Marchi was appointed to represent Mr.
10              Serrano Luna, replacing previously appointed counsel. The parties have reached a
11              plea agreement in this case. With the defendant’s agreement, Mr. Marchi has
12              asked the Court to continue the status conference for three weeks before setting a
13              new trial date. This continuance will allow Mr. Marchi necessary time to review
14              the plea agreement with his client, and will allow the Court to avoid setting a trial
15              date that would stricken upon the entry of a plea.
16
            4. For the foregoing reasons, the Court finds that the failure to grant a continuance of
17
                the trial date in this case would result in a miscarriage of justice. See 18 U.S.C.
18
                § 3161(h)(7)(B)(i). The failure to grant a continuance would deny defense counsel
19
                the reasonable time necessary for effective preparation, taking into account the
20
                exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv). Accordingly,
21
                pursuant to 18 U.S.C. § 3161(h)(7)(A), the Court finds that the ends of justice
22
23              served by continuing the status conference and trial in this case outweighs the best

24              interest of the public and the defendant in a speedier trial.

25          5. The Court further finds that the defendant’s entry of a guilty plea by
26              videoconference cannot be further delayed without serious harm to the interests of
27              justice. The defendant’s case has been pending since October 9, 2019, and he has
28

     Order Continuing Status Conference                                          UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
     United States v. Liobany Serrano Luna, CR19-173 RSM - 2                      SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
 1
                been detained pending trial. If he chooses to enter a guilty plea, the interests of
 2
                justice demand that he be allowed to do so expeditiously. With in-person jury
 3
                trials resuming in this District, it remains important to limit the number of people
 4
                assembling in the courthouse at any given time. At this moment, it is unknown
 5
                when in-person guilty plea hearings will resume. Therefore, the Court has
 6
                continued to authorize remote guilty plea hearings via videoconference in
 7
 8              accordance with the CARES Act. See GO 06-21.

 9          6. The Court incorporates its oral findings and conclusions as stated during the April
10              27 status conference.
11          IT IS THEREFORE ORDERED that the status conference is continued to May 25,
12 2021 at 10:00 am.
13          IT IS FURTHER ORDERED that the period time from April 22, 2021, up to and
14 including the new status conference date of May 25, 2021, shall be excludable time pursuant
15 to 18 U.S.C. § 3161.
16
17
            Dated this 10th day of May, 2021.
18
19
20
                                                     A
                                                     RICARDO S. MARTINEZ
21                                                   CHIEF UNITED STATES DISTRICT JUDGE
     Presented by:
22
23
   /s/ Jessica M. Manca____________
24 JESSICA M. MANCA
25 Assistant United States Attorney
26 /s/ Nicholas Marchi (per Email approval)
27 NICHOLAS MARCHI
   Counsel for Liobany Serrano Luna
28

     Order Continuing Status Conference                                      UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     United States v. Liobany Serrano Luna, CR19-173 RSM - 3                  SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
